Citation Nr: 0406688	
Decision Date: 03/15/04    Archive Date: 03/30/04

DOCKET NO.  03-11 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for asbestosis.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from June 1954 
to July 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  The veteran does not have asbestosis as the result of 
disease or injury during his active service.  


CONCLUSION OF LAW

Asbestosis was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits. 

Pursuant to the requirements of VCAA, the veteran was sent a 
letter in June 2001.  This letter told him (1) of the 
information and evidence not of record that is necessary to 
substantiate the claim, (2) of the information and evidence 
that VA will seek to provide, and (3) of the information and 
evidence that the claimant is expected to provide.  Cf. 
Quartuccio v. Principi, 16 Vet. App. 183, 187, 188 (2002).  
In letters dated in November 1999 and February 2002, the 
veteran was asked for specific information relating to his 
exposure to asbestos.  The rating decisions and statement of 
the case notified the veteran and his representative of the 
status of the evidence as it was developed.  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  This includes private records which the veteran 
adequately identified and authorized VA to obtain.  All 
relevant Federal records have been obtained.  The service 
medical records are in the claims folder.  VA records have 
been obtained.  VA scheduled examinations for the veteran to 
obtain a report and a medical opinion.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002); see also Charles v. Principi, 16 Vet. 
App. 370 (2002).  The veteran failed to report for the 
January 2000 examination, and asserted that he was "laid up 
and unable" to report.  The examination was rescheduled.  
The veteran failed to report for the examinations scheduled 
in April 2000.  He did not give a reason for his failure to 
report for examination.  He did not respond to a September 
2000 letter from the RO asking him the reasons for missing 
the examinations.  When a veteran fails to report for 
examination in conjunction with an original compensation 
clam, the claim will be adjudicated based on the evidence of 
record.  38 C.F.R. § 3.655(b) (West 2002).  VA fulfilled its 
statutory duty to assist the veteran in developing the facts 
pertinent to his claim by ordering the examinations.  See 
Connolly v. Derwinski, 1 Vet.App. 566, 569 (1991).  The 
United States Court of Appeals for Veteran Claims (Court) has 
noted that "[T]he duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); 
See also Dusek v. Derwinski, 2 Vet. App. 519 (1992).  

Without the veteran's cooperation, there is no reasonable 
possibility that further assistance would aid in 
substantiating the claim.  Further, the veteran has not 
reported that any other pertinent evidence might be 
available.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  
Notably, neither the appellant nor the representative has 
asserted that the case requires further development or action 
under VCAA or its implementing regulations.  

Thus, the Board finds VA has completed its duties under VCAA 
and implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2003).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

The Court's decision in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004) held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  VA 
believes that this decision is incorrect as it applies to 
cases where the initial AOJ decision was made prior to the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  However, assuming solely for the sake of 
argument and without conceding the correctness of Pelegrini, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.  

In the present case, regarding the issue of entitlement to 
service connection for asbestosis, a substantially complete 
application was received in November 1999.  Thereafter, in a 
rating decision, dated in February 2000, that issue was 
denied.  Only after that rating action was promulgated did 
the AOJ, in June 2001, provide notice to the claimant 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his or her possession that 
pertains to the claim.  The RO had previously, in November 
1999, asked the veteran for information relating to his 
asbestos exposure.  Additional VA clinical notes, from 
October 1998 to December 1999, were obtained.  VA told the 
veteran that the evidence needed included medical examination 
reports.  Nevertheless, he failed to report for examinations 
in January 2000 and April 2000.  A rating decision, dated in 
February 2000, pointed out that the veteran had not submitted 
current medical evidence of a diagnosis of asbestosis or of a 
link to his military service.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, No. 01-944, slip 
op. at 13.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C.A. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C.A. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a), all questions in a 
matter which under 38 U.S.C.A. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104.  There simply is no 
"adverse determination," as discussed by the Court in 
Pelegrini, for the appellant to overcome.  See Pelegrini, No. 
01-944, slip op. at 13.  Similarly, a claimant is not 
compelled under 38 U.S.C.A. § 5108 to proffer new and 
material evidence simply because an AOJ decision is appealed 
to the Board.  Rather, it is only after a decision of either 
the AOJ or the Board becomes final that a claimant has to 
surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant, in June 2001, was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a 
Statement of the Case (SOC) was provided to the appellant.  
The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.   

Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  

The Court's decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  The veteran was told several times 
of the need for VA examinations, but he failed to report for 
examinations scheduled in January and April 2000.  In letters 
dated in November 1999 and February 2002, the veteran was 
asked for specific information relating to his exposure to 
asbestos.  The rating decisions and statement of the case, as 
well as the discussion during a January 2003 RO hearing, 
notified the veteran and his representative of the lack of 
evidence to support his claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002).  
Analysis of this provision discloses that there are three 
essential elements, which must be met to establish 
entitlement.  There must be current disability; there must be 
disease or injury during service, and there must be a nexus 
or connection relating the current disability to the disease 
or injury during service.  Further, the evidence must be 
competent.  That is, an injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and, 
where an opinion is used to link the current disorder to a 
cause during service, a competent opinion of a medical 
professional is required.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995); see also 38 C.F.R. § 3.159(a) (2003).  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b) (2003).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d) (2003).  

There is no statute specifically dealing with asbestos and 
service connection for asbestos-related diseases, nor are 
there relevant regulations.  However, in 1988, VA issued a 
circular on asbestos-related diseases, with guidelines for 
considering claims for service connection where asbestos 
exposure is claimed.  See Department of Veterans Benefits, 
Veterans Administration, DVB Circular 21- 88-8, Asbestos-
related Diseases (May 11, 1988).  The information and 
instructions contained in the DVB circular have since been 
included in VA Adjudication Procedure Manual, M21-1, Part VI, 
Paragraph 7.21 (October 3, 1997).  

VA must analyze every claim of entitlement to service 
connection for asbestos-related diseases under these noted 
guidelines.  See Ennis v. Brown, 4 Vet. App. 523, 527 (1993); 
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  As with these 
claims, VA must determine whether military records 
demonstrate evidence of asbestos exposure during service, 
whether there was preservice and/or post service occupational 
or other asbestos exposure, and whether there is a 
relationship between asbestos exposure and the claimed 
disease. M21-1, Part VI, 7.21(d)(1), pp. 7-IV-3, 7-IV-4. M21-
1, further states, in relevant part that "high exposure to 
asbestos and a high prevalence of disease have been noted in 
insulation and shipyard workers."

The veteran contends that he was a firefighter during service 
and was exposed while fighting fires in houses insulated with 
asbestos.  Regarding the veteran's contention that he 
believes he was exposed to asbestos during service, the Board 
notes that, although a lay person is not competent to testify 
as to the cause of a disease, an appellant is competent to 
testify as to the facts of asbestos exposure.  See McGinty v. 
Brown, 4 Vet. App. at 432.  

The Court has held, however, that "where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required."  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992) (Court held that a 
witness must be competent in order for his statements or 
testimony to be probative as to the facts under 
consideration).

The Federal Circuit court has held that a claimant seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F. 3d 1351, 1353 (Fed. Cir. 
2000).  The Federal Circuit court has also recognized the 
Board's "authority to discount the weight and probative 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F. 3d 1477, 1481 (Fed. Cir. 1997).  

Background  The service medical records show the veteran's 
lungs and chest were normal when he was examined and accepted 
for service in June 1954.  On discharge examination, in 
February 1957, he reported colds due to weather changes and 
periodic chest pains due to unknown causes.  The examiner 
reported that the lungs and chest were normal.  The 
examination report showed the veteran was a member of the 
"2nd Recon Tech Sq."  The Armed Forces of the United States 
Report of Transfer or Discharge, DD Form 214, shows that the 
veteran served with a transportation squadron and was a 
Surface Transportation Helper.  Special schooling was listed 
as none.  

A summary of VA hospitalization in September and October 
1981, note that a motor vehicle accident resulted in blunt 
trauma to the right chest and the veteran experienced a 
collapse of the right lower lung lobe.  Treatment included 
bronchoscopy.  Diagnoses included right middle and lower lobe 
atelectasis, resolved, and pneumonia, resolved.  There was no 
report of asbestos exposure or findings of asbestosis.  

On VA hospitalization in May 1988, the 1981 hospitalization 
findings were noted.  There was also a diagnosis of asbestos 
and silica exposure.  When the exposure occurred or what 
residuals were present was not reported.  A bronchoscopy was 
done.  It showed nodular changes and was suspicious for 
squamous cell carcinoma, but was determined to be normal.  

In June 1991, the veteran was hospitalized at a VA facility 
for complaints of shortness of breath.  His lungs had 
bilateral rhonchi and expiratory wheezes.  Diagnoses included 
chronic obstructive pulmonary disease (COPD), noting a 100-
pack year history of smoking.  There was no mention of 
asbestos.  

The report of the February 1993 VA hospitalization shows the 
veteran was admitted with a progressive increased shortness 
of breath.  He had a history of COPD with a 100-pack year 
history of tobacco use.  Diagnoses included bronchitis, COPD, 
and ongoing tobacco abuse.  There was nothing about asbestos.  

Pulmonary function tests, in April 1993, were interpreted as 
demonstrating minimal restriction and minimal obstruction.  

On a VA general medical examination in July 1993, the veteran 
reported that he served as a firefighter during service.  He 
also stated that he had asbestos exposure through a job he 
had since leaving the service.  His lungs initially had 
coarse rhonchus sounds, which cleared with coughing.  The 
assessment was COPD.  It was noted that the veteran had 
symptoms consistent with chronic bronchitis.  No asbestos 
exposure residuals were diagnosed.  

A hospital summary dated in February 1994, shows that the 
veteran had worked as a sandblaster, having exposure to 
silica and asbestos.  Diagnoses were pneumonia, a COPD 
exacerbation and alcohol abuse.  Asbestos residuals were not 
diagnosed.   

COPD was noted on VA general medical examination in June 
1996.  There was nothing about asbestos.  

The record includes VA clinical notes from October 1998 to 
December 1999.  COPD was diagnosed in November 1998, March 
1999, September 1999, and December 1999.  There was no 
diagnosis of asbestos residuals.  

The report of a private physician's examination is dated in 
November 2002.  Diagnoses included COPD and restrictive lung 
disease.  There was no diagnosis of asbestosis, or other 
asbestos exposure residuals.  

Additional VA clinical notes cover the period from September 
1981 to November 2002.  Some of the notes contain histories, 
given by the veteran, of asbestos exposure in service.  None 
of the notes actually diagnose asbestosis.  The diagnoses are 
repeatedly of COPD.  

In an asbestos exposure questionnaire, dated in March 2002, 
the veteran reported that he was a crash instructional 
firefighter from June 1954 to July 1957.  He stated that he 
put out fires and cleaned up debris and human remains from 
fires.  He bagged bodies from airplane crashes.  He put out 
residential fires from homes.  All the homes were insulated 
with asbestos.  All treatment was at VA hospitals.  After 
service, he worked as a housepainter for many years, then as 
a sandblaster for six years and then doing drywall work for 
many years.  He reported exposure to several toxic chemicals.  
Similar information was provided in February 2002.  

A January 2003 RO hearing focused on the veteran's 
competence, but he did take the opportunity to assert that he 
had asbestosis.  

Analysis  The veteran has been apprised of the need for a 
diagnosis of current asbestosis.  He has failed to report for 
two VA examinations, without good cause.  Consequently, VA 
must adjudicate the claim on the evidence of record.  
38 C.F.R. § 3.655(b).  That evidence does not contain a 
diagnosis of asbestosis from a physician or other trained 
medical professional.  VA clinical notes show that the 
veteran gave a history of asbestosis on several occasions.  
Although the doctors recorded these histories from the 
veteran, that does mean that they accepted or endorsed them.  
See Swann v. Brown, 5 Vet. App. 229 (1993); Coghill v. Brown, 
8 Vet. App. 342 (1995).  In fact, the doctors did not 
diagnosis asbestosis, but, rather, diagnosed COPD noting the 
veteran's heavy use of tobacco.  Even the only private 
examination of record, in November 2002, diagnosed COPD and 
restrictive lung disease, without any diagnosis of 
asbestosis.  As there is no competent evidence of asbestosis, 
service connection cannot be granted.  38 C.F.R. § 3.159(a) 
(2003); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

The absence of a competent current diagnosis of asbestosis 
requires that the claim be denied, without any further 
analysis.  Nevertheless, the Board also notes that there is 
no competent evidence from a physician or other trained 
medical professional which links a current disability to 
service.  To the contrary, many years passed between service 
and the diagnosis of a lung disorder.  This in itself is 
evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The preponderance of evidence on this 
point establishes that any asbestos related lung injury 
occurred after service and is not linked to disease or injury 
in service.  

The evidence must also show disease or injury in service.  
The veteran's lay assertion that he was exposed to asbestos 
in service is evidence.  38 C.F.R. § 3.159(a) (2003).  He 
asserts that this exposure occurred while working as a 
firefighter, in service.  The service medical and personnel 
records indicate that his duties during service were not 
firefighter.  These records, which were actually made during 
service, are more probative than the veteran's recent 
assertion.  They establish beyond a preponderance of evidence 
that the veteran was not a firefighter during service and 
that he did not have the exposure to asbestos while fighting 
fires in service.  Also, on separation examination, the 
veteran's lungs were normal.  This is further evidence that 
no disease was incurred in service.  Additionally, there is 
evidence of post service industrial exposure to asbestos.  
The preponderance of evidence on this point establishes that 
the veteran did not have asbestosis during service.  

To establish service connection, the evidence must establish 
three points.  Disease or injury in service, current 
disability and a link between the two.  Although VA has 
notified the veteran of the need for evidence on all three 
points, he has not presented adequate evidence to support any 
of the elements essential for service connection.  Therefore, 
the claim must be denied.  


ORDER

Service connection for asbestosis is denied.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



